           Case 4:19-cv-00035-RM-LAB Document 170 Filed 03/22/21 Page 1 of 4




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2   ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
     Email: vlopez@acluaz.org
 5   Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7   Leslie Cooper*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 8   125 Broad Street, Floor 18
 9   New York, New York 10004
     Telephone: (212) 549-2650
10   E-Mail:jblock@aclu.org
     E-Mail: lcooper@aclu.org
11   *Admitted Pro hac vice
12
     Wesley R. Powell*
13   Matthew S. Freimuth*
     WILLKIE FARR & GALLAGHER LLP
14   787 Seventh Avenue
     New York, New York 10019
15
     Telephone: (212) 728-8000
16   Facsimile: (212) 728-8111
     E-Mail: wpowell@willkie.com
17   E-Mail: mfreimuth@willkie.com
     *Admitted Pro hac vice
18

19   Attorneys for Plaintiff Russell B. Toomey

20

21

22

23

24

25

26

27

28
            Case 4:19-cv-00035-RM-LAB Document 170 Filed 03/22/21 Page 2 of 4
     41672635.1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF ARIZONA

 3    RUSSELL B. TOOMEY,                                      No. 4:19-cv-00035

 4                          Plaintiff,

 5    v.

 6    STATE OF ARIZONA; ARIZONA BOARD OF
      REGENTS,          D/B/A      UNIVERSITY          OF
 7    ARIZONA, a governmental body of the State of
      Arizona; RON SHOOPMAN, in his official
 8    capacity as chair of the Arizona Board Of Regents;
      LARRY PENLEY, in his official capacity as
 9
      Member of the Arizona Board of Regents; RAM
10    KRISHNA, in his official capacity as Secretary of
      the Arizona Board of Regents; BILL RIDENOUR,
11    in his official capacity as Treasurer of the Arizona
      Board of Regents; LYNDEL MANSON, in her
12    official capacity as Member of the Arizona Board of
                                                              NOTICE OF DEPOSITION OF
      Regents; KARRIN TAYLOR ROBSON, in her
13                                                            SCOTT BENDER
      official capacity as Member of the Arizona Board of
14    Regents; JAY HEILER, in his official capacity as
      Member of the Arizona Board of Regents; FRED
15    DUVAL, in his official capacity as Member of the
      Arizona Board of Regents; ANDY TOBIN, in his
16    official capacity as Director of the Arizona
      Department of Administration; PAUL SHANNON,
17
      in his official capacity as Acting Assistant Director
18    of the Benefits Services Division of the Arizona
      Department of Administration,
19
                           Defendants.
20

21           PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(1) of the Federal Rules of Civil
22
     Procedure, Plaintiff Russell B. Toomey, on behalf of himself and the certified Classes, by and
23
     through his attorneys the ACLU Foundation of Arizona, the American Civil Liberties Union
24
     Foundation, and Willkie Farr & Gallagher LLP, will take the oral deposition of Scott Bender, who
25
     shall appear at the law offices of Fennemore Craig, P.C., 2394 E. Camelback Road, Suite 600,
26

27   Phoenix, Arizona 85016, on March 31, 2021, beginning at 8:30 AM MST / 11:30 AM EST.

28
                                                     -2-
            Case 4:19-cv-00035-RM-LAB Document 170 Filed 03/22/21 Page 3 of 4
     41672635.1



 1           Unless otherwise agreed, the deposition shall continue from day to day, excluding

 2   Saturdays, Sundays, and legal holidays, until completed, and the deposition will be conducted with

 3   a duly qualified notary public, court reporter, or other officer authorized to administer oaths and
 4
     recorded by videographic, stenographic, audio, audiovisual, or real-time computer means, and may
 5
     be taken remotely.
 6

 7           This deposition shall be used for all allowable purposes, and shall be conducted in

 8   accordance with the Federal Rules of Civil Procedure.

 9

10
     Dated: March 17, 2021
11
                                                      By /s/ Wesley R. Powell
12

13                                                    ACLU FOUNDATION OF ARIZONA
                                                      Victoria Lopez – 330042
14                                                    Christine K Wee – 028535
                                                      3707 North 7th Street, Suite 235
15                                                    Phoenix, Arizona 85014
16
                                                      AMERICAN CIVIL LIBERTIES UNION
17                                                    FOUNDATION
                                                      Joshua A. Block*
18                                                    Leslie Cooper
                                                      125 Broad Street, Floor 18
19                                                    New York, New York 10004
                                                      *Admitted pro hac vice
20

21                                                    WILLKIE FARR & GALLAGHER LLP
                                                      Wesley R. Powell*
22                                                    Matthew S. Freimuth*
                                                      787 Seventh Avenue
23                                                    New York, New York 10019
                                                      *Admitted pro hac vice
24

25
                                                      Attorneys for Plaintiff Russell B. Toomey
26

27

28
                                                    -3-
            Case 4:19-cv-00035-RM-LAB Document 170 Filed 03/22/21 Page 4 of 4
     41672635.1



 1                                 CERTIFICATE OF SERVICE

 2           I, Wesley R. Powell, hereby certify that on March 17, 2021, I caused the foregoing

 3   document to be served via electronic mail to counsel for Defendants at the following email

 4   addresses:
 5

 6   Timothy J. Berg tberg@fclaw.com
     Amy Abdo amy@fclaw.com
 7   Ryan Curtis rcurtis@fclaw.com
     Shannon Cohan scohan@fclaw.com
 8
     FENNEMORE CRAIG, P.C.
 9   2394 E. Camelback Road Suite 600
     Phoenix, Arizona 85016
10
     Attorneys for Defendants State of Arizona, Andy Tobin, and Paul Shannon
11

12
     Paul F. Eckstein PEckstein@perkinscoie.com
13   Austin C. Yost AYost@perkinscoie.com
     PERKINS COIE LLP
14
     2901 N. Central Ave., Suite 2000
15   Phoenix, Arizona 85012-2788
     DocketPHX@perkinscoie.com
16
     Attorneys for Defendants Arizona Board of Regents, d/b/a University of Arizona; Ron Shoopman;
17   Larry Penley; Ram Krishna; Bill Ridenour; Lyndel Manson; Karrin Taylor Robson; Jay Heiler;
     and Fred Duval
18

19
                                                   /s/ Wesley R. Powell
20

21

22

23

24

25

26

27

28
                                                  -4-
